Citation Nr: 0636589	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  04-35 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for irritable bowel 
syndrome.  

2.  Entitlement to service connection for tendonitis of the 
left shoulder.  

3.  Entitlement to service connection for weight problems.  


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from March 1992 to September 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In August 2006., the RO sent the veteran a letter informing 
her that a Travel Board hearing was scheduled on September 
16, 2006.  On September 8, 2006, before the hearing was to be 
held, the RO received a letter from the veteran in which she 
asked that her hearing be rescheduled due to a death in her 
family.  She stated that she had to travel and could not 
attend her hearing.   

Good cause has been shown to reschedule her Travel Board 
hearing.  38 C.F.R. § 20.704(d) (2006).  The Board again 
notes that the RO received her letter before the hearing was 
scheduled to take place.  

Accordingly, n order to ensure full compliance with due 
process requirements, the case is REMANDED for the following 
action:

The RO should schedule the veteran for a 
Travel Board hearing in the order that 
the request was received.  After a 
hearing is conducted, or if the veteran 
withdraws her hearing request or fails to 
report for the scheduled hearing, the 
claims file should be returned to the 
Board for appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


